UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6908


KEVIN GILLIARD,

                    Petitioner - Appellant,

             v.

WARDEN JOYNER,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Sherri A. Lydon, District Judge. (6:18-cv-02417-SAL)


Submitted: January 25, 2022                                       Decided: February 3, 2022


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Gilliard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Gilliard seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing Gilliard’s 28 U.S.C. § 2254

petition. We dismiss the appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on May 6, 2020. Gilliard filed the notice of

appeal on June 11, 2020, * which was after the 30-day appeal period expired but within the

30-day excusable neglect period. On limited remand, the district court found that Gilliard

failed to establish excusable neglect and thus denied his motion for an extension of the

appeal period. Because Gilliard’s notice of appeal was untimely filed and he did not obtain

an extension of the appeal period, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED


       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Gilliard could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                             2